DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
This action is in reply to the amendment filed on 9/27/2019. Claims 6, 10, 16-17, 20-21, and 26 have been cancelled. Claim 27 has been amended.  Claims 1-5, 7-9, 11-15, 18-19, 22-25, and 27 as submitted on 09/27/2019 for consideration were examined for this non-final office action. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/09/2020 was considered by the examiner.
Priority
Acknowledgement is made of applicant’s provisional application filed in parent Application No. 16/586,862.
Claims 1-5, 7-9, 11-15, 18-19, 22-25, and 27 will be given the priority date of 09/28/2018 for this reason. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "205" and "212" have both been used to designate “historical information” in Figure 2.  



The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
Reference numbers 200, 206, 201, 216, 215, 210, 208, and 212 in Figure 2.
Reference number 400 in Figure 4.
Reference number 1102 in Figure 11.
 Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-5, 7-9, 11-13, 18-19, and 22-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 4, the claim recites “obtaining a set of pre-processing rules”, “obtaining a set of word-or-character-recognition rules”, “generating an intermediate image by evaluating the captured image against the set of pre-processing rules”, and “generating the medication information by evaluating the intermediate image against the set of word- or character-recognition rules”. 
Regarding claim 5, the claim recites “reaction rules”, and “a set of severity rules”. However, the specification does not provide what these rules are, only providing that the rules can be predefined, determined, or learned (Paragraph 0035). 
Regarding claim 7, the claim recites “a set of replacement rules” and “a set of dosage rules”. However, the specification does not provide what these rules are, only providing that the rules can be predefined, determined, or learned (Paragraph 0035). 
Regarding claim 8, the claim recites “generating an image of a body”, “a set of diagnosis rules”, and “selecting one or more medical providers based on a set of selection rules and the one or more candidate illnesses”. In regards to “generating an image of a body” the specification does not disclose generating an image. It states the system includes “two graphical representations of a human body” (paragraph 0090). Regarding “a set of diagnosis rules” and “a set of selection rules” the specification does not provide what these rules are, only providing that the rules can be predefined, determined, or learned (Paragraph 0035). 
Regarding claim 9, the claim recites “a set of locator rules” and “a set of correlation rules”. However, the specification does not provide what these rules are, only providing that the rules can be predefined, determined, or learned (Paragraph 0035). 
Regarding claim 11, the claim recites “a set of locator rules” and “a set of filter rules”. However, the specification does not provide what these rules are, only 
Regarding claim 12, the claim recites “a set of anonymizing rules”. However, the specification does not provide what these rules are, only providing that the rules can be predefined, determined, or learned (Paragraph 0035). 
Regarding claim 13, the claim recites “a set of filter rules”, “a set of threshold rules”, and “a set of modeling rules”. However, the specification does not provide what these rules are, only providing that the rules can be predefined, determined, or learned (Paragraph 0035).  It is also unclear if the “set of filter rules” in claim 13 are different from the “set of filer rules” in claim 11.
Regarding claim 18, the claim recites “a set of filter rules”. However, the specification does not provide what these rules are, only providing that the rules can be predefined, determined, or learned (Paragraph 0035). It is also unclear if the “set of filer rules” in claim 18 are different from the “set of filter rules” in claims 11 and 13.
Regarding claim 19, the claim recites “a set of chronic-use rules” and “a set of trend rules”. However, the specification does not provide what these rules are, only providing that the rules can be predefined, determined, or learned (Paragraph 0035). 
Regarding claim 22, the claim recites “a set of authentication rules”. However, the specification does not provide what these rules are, only providing that the rules can be predefined, determined, or learned (Paragraph 0035). 
Regarding claim 23, the claim recites “a set of authentication rules”. However, the specification does not provide what these rules are, only providing that the rules can be predefined, determined, or learned (Paragraph 0035). 
Regarding claim 24, the claim recites “a set of anonymizing rules”. However, the specification does not provide what these rules are, only providing that the rules can be predefined, determined, or learned (Paragraph 0035). It is also unclear if the “set of anonymizing rules” in claim 24 are different from the “set of anonymizing rules” in claim 12.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

12 and 24 are  rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding Claim 12, it recites “The method of claim 1 wherein identification information associated with the user is obfuscated or omitted from the notification to the PBM based on a set of anonymizing rules”. However, claim 1 does not recite “identification information associated with the user” that is further limited in claim 12.
Regarding claim 24, it recites “The method of claim 23 wherein providing the historical evaluation information to the DDP comprises obfuscating or omitting identification information associated with the user based on a set of anonymizing rules”. However, claim 23 does not recite “providing the historical evaluation information to the DDP” that is further limited in claim 24. 
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 27 is rejected under 35 U.S.C. 101 because the claim is directed to non-statutory subject matter.
Claim 27 sets forth “a computer-readable storage medium”. However, the specification states “some or all of the components and/or data structures may be stored on tangible, non-transitory storage mediums” in paragraph 00112. The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a machine readable storage media (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is absent an explicit definition or is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101.
Although claim 27 fails Step 1 as being directed to non-statutory subject matter, for purposes of compact prosecution examiner will continue with the remaining steps of the 2019 PEG analysis. 

Claims 1-5, 7-9, 11-15, 18-19, 22-25, and 27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-5, 7-9, 11-15, 18-19, and 22-24 are drawn towards a method, and claim 25 is drawn toward a computing system, each of which is within the four statutory categories (i.e. a process, machine, manufacture, or composition of matter). Claim 27, as referenced above, is directed to non-statutory subject matter, however, for purposes of compact prosecution examiner will continue with the remaining steps of the 2019 PEG analysis.   
	
Step 2A (1):
	Claim 1 recites, in part, performing the steps of:
Determining and providing medication information associated with the indicated medication
obtain medication price information based on the provided medication information, the obtained medication price information including a discount price associated with purchase of the medication from one or more drug supply chain intermediaries and a discount drug provider ("DDP") medication price associated with a plan that is associated with the user and a DDP system
notifying that the user is considering purchasing the medication for the discount price from an entity that is outside of the plan associated with the user and the DDP system;
provide the medication information to a pharmaceutical entity based on the indicated medication purchase option.
The above steps fall within the scope of certain methods of organizing human activity and therefore recite an abstract idea. Fundamentally the process is that of managing interactions between people for the purposes of business interactions including sales activities and business relationships. 
Independent claims 25 and 27 recite similar limitations and also recite an abstract idea under the same analysis.

Step 2A (2):
This judicial exception is not integrated into a practical application because the additional elements within the claims only amount to:
Insignificant Extra-Solution Activity. MPEP 2106.05(g)
Claim 1 additionally recites 1) receiving an indication of medication that a user intends to purchase, 2) obtaining a revised DDP medication price from the DDP system based on the notification to the DDP system, the revised DDP medication price indicating a more competitive price than the discount price, 3) presenting medication purchase options to the user based on the generated revised medication price information and the determined target entity, 4) receiving from the user an indication of a selected medication purchase option from the presented medication purchase options. The additional elements presented in the claim amount to no more than mere data gathering. 
Claim 25 additionally recites 1) receive from a computing device associated with a user an indication of a medication that the user intends to purchase, 2) obtain a revised DDP 
Claim 27 additionally recites 1) receiving an indication of medication that a user intends to purchase; determining and providing medication information associated with the indicated medication, 2) obtaining a revised DDP medication price from the DDP system based on the notification to the DDP system, the revised DDP medication price indicating a more competitive price than the discount price, 3)  presenting medication purchase options to the user based on the generated revised medication price information and the determined target entity, 4) receiving from the user an indication of a selected medication purchase option from the presented medication purchase options. The additional elements presented in the claim amount to no more than mere data gathering.
Mere Instructions To Apply An Exception. MPEP 2106.05(f)
Claim 1 additionally recites 1) under control of a first computing device, 2) accessing a drug supply chain intermediary application programming interface ("API") of computing instructions executing on a second computing device distinct from the first computing device and operated by a first external third party to, 3) generating a medication price information data object based on the provided medication information and the obtained medication price information, the medication price information data object having a plurality of fields that each have one or more values; in near real-time, 4) the DDP system through a third computing device distinct from and external to the first computing device, 5) automatically generating revised 
Claim 25 additionally recites 1) a processor, 2) a memory, 3) a healthcare advisor module that is stored in the memory and that is configured, when executed by the processor, to 4) access a discount drug provider application programming interface ("API") by electronically communicating with a drug discount program operated computing system to,  5) generate a medication price information data object based on the provided medication information and the obtained medication price information, the medication price information data object having a plurality of fields that each have one or more values, 6) by electronically communicating with a computing device associated with the DDP system, 7) automatically generate and provide in near real-time revised medication price information by revising one or more values of one or more fields in the medication price information data object based on the revised DDP medication price, 8) access a pharmacy API by electronically communicating with a pharmacy operated computing system.
Claim 27 additionally recites 1) under control of a first computing device, 2) accessing a drug supply chain intermediary application programming interface ("API") of computing instructions executing on a second computing device distinct from the first computing device and operated by a first external third party to, 3)  generating a medication price information data object based on the provided medication information and the obtained medication price information, the medication price information data object having a plurality of fields that each have one or more values; in near real-time, 4) the DDP system through a third computing device 
The claims invoke computers and other machinery merely as tools to perform the abstract idea. The specification does not indicate that the first computing device, processor, or memory are anything more than generic, off-the-shelf computer components preforming the step of generating. In reference to the healthcare advisor module, the specification indicates “preferably execute on one or more CPUs” (Paragraph 00106). The Versata Dev. Group court decision (MPEP 2106(d)(II)) indicates that mere sorting and retrieving data is well-understood, routine, conventional function when it is claimed in a merely generic manner.

Step 2B:
The present claims do not include additional elements that are sufficient to amount to more than the abstract idea because the additional elements or combination of elements amount to no more than a recitation of:
Insignificant Extra-Solution Activity. MPEP 2106.05(g)
As explained above, claims 1, 25, and 27 recite receiving an indication of medication that a user intends to purchase, obtaining a revised DDP medication price from the DDP system based on the notification to the DDP system, the revised DDP medication price indicating a more competitive price than the discount price, presenting medication purchase options to the user based on the generated revised medication price information and the determined target entity,  
The above elements have been determined to be well-understood, routine, conventional activity in the field. The specifications do not indicate that sending and receiving the data is performed by anything other than generic, off-the-shelf computing devices. The buySAFE, Inc. V. Google, Inc. court decision (MPEP 2106(d)(II)) indicates that computers receiving and sending information over a network is well-understood, routine, and conventional function when it is claimed in a merely generic manner.
Mere Instructions To Apply An Exception. MPEP 2106.05(f)
As explained above, claims 1, 25, and 27 recites under control of a first computing device, generating a medication price information data object based on the provided medication information and the obtained medication price information, the medication price information data object having a plurality of fields that each have one or more values; in near real-time, automatically generating revised medication price information, by revising one or more values of one or more fields in the medication price information data object, based on the revised DDP medication price, a processor,  a memory, a healthcare advisor module that is stored in the memory and that is configured, when executed by the processor, accessing a drug supply chain intermediary application programming interface ("API") of computing instructions executing on a second computing device distinct from the first computing device and operated by a first external third party, through a third computing device distinct from and external to the first computing device, and accessing a pharmacy API of computing instructions executing on a fourth computing device distinct from the first computing device and operated by a second external third party. 


Dependent claims: With respect to claims 2-5, 7-9, 11-15, 18-19, and 22-24 have been considered and determined to not integrate the judicial exception into a practical application or provide significantly more than the abstract idea.
Claim 2 merely recites determining the pharmaceutical entity based upon a past purchase of a same medication. The step of determining is directed to an abstract idea falling into the grouping of a mental process. Essentially making an observation about the pharmacy used for past refills of a medication.
Claim 3 merely recites determining the medication information associated with the medication that the user intends to purchase comprises generating the medication information based on an image of a prescription or a medication label. The step of determining is directed to an abstract idea falling into the grouping of a mental process. Essentially make a judgement of the medication that is purchased. The step of generating is mere instructions on how the before mentioned abstract idea is to be applied. 
Claim 4 merely recites obtaining a set of pre-processing rules, obtaining a set of word- or character-recognition rules, capturing an image of the prescription or the medication label, 
Claim 5 merely recites comparing the medication information to historical medication information associated with the user based on a set of interaction or reaction rules including rules that review historical adverse effects that the user experienced based on similar medication or rules that determine if the user is currently taking other medication that could adversely interact with the medication, generating an alert based on detecting one or more medication conflicts associated with the comparison based on a set of severity rules, and identifying one or more medication alternatives. The step of comparing is directed to an abstract idea falling into the grouping of a mental process. Essentially making a judgement and formulating an opinion. The claim as a whole is directed to an abstract idea falling into the grouping of certain methods of organizing human activity. The steps of comparing the medication information to the historical medication information, generating an alert, and identifying alternatives would amount to managing personal behavior such as following rules or instructions. 
Claim 7 merely recites providing the one or more recommended medication alternatives to a medical provider that prescribed the medication associated with the medication information based on a set of replacement rules, providing alternative medication information, and replacing the medication information with the alternative medication based on a set of dosage rules. The 
Claim 8 merely recites generating an image of a body, obtaining a user selection of a portion of the image of the body, obtaining symptom information associated with the selected portion of the image of the body, generating one or more candidate illnesses associated with the symptom information and the selected portion of the image of the body based on a set of diagnosis rules, selecting one or more medical providers based on a set of selection rules and the one or more candidate illnesses. The claim as a whole recites an abstract idea, mainly certain methods of organizing human activity as the business relations activity of a healthcare provider. 
Claim 9 merely recites obtaining location information associated with the user based on a set of locator rules, and generating the one or more candidate illnesses based on an analysis of the obtained symptom information associated with the selected portion of the image of the body based on the obtained symptom or illness statistical information and a set of correlation rules. The claim as a whole provide a description of the data within the candidate illnesses and mere instructions on how the abstract idea outlined in claim 8 is to be applied. 
Claim 11 merely recites obtaining location information associated with the user based on a set of locator rules, and obtaining medication price information based on the provided medication information, a geographical region associated with the obtained location information, and a set of filter rules. The claim as a whole provides mere instructions on how the abstract idea laid out in claim 1 is to be applied. 
Claim 12 merely recites wherein identification information associated with the user is obfuscated or omitted from the notification to the PBM based on a set of anonymizing rules. The 
Claim 13 merely recites analyzing historical medication information associated with the user based on a set of filter rules, analyzing insurance plan information associated with the insurance plan associated with the user and the PBM based on a set of threshold rules, and recommending one or more medication purchase options in the displayed medication purchase options based on a set of modeling rules. The steps of analyzing and recommending are directed toward the abstract idea of a mental process without significantly more. Fundamentally, the step could be performed in the human mind by making an observation and making a judgement call. The addition of rules just provide instructions on how the mental process is to be applied. 
Claim 14 merely recites wherein the set of filter rules are used to drive an artificial intelligence computer algorithm that determines typical annual medication or healthcare consumption of the user. The step of determining the consumption of a user is directed toward an abstract idea of a mental process. The additional use of an artificial intelligence computer algorithm provides mere instructions on how to apply the abstract idea because it is a commonplace mathematical algorithm used to apply the exception (MPEP 2106.05 (f) (II)). . 
Claim 15 merely recites wherein the set of modeling rules are used to drive an artificial intelligence computer algorithm that recommends medication purchase options. The step of recommending medication purchase options is directed towards an abstract idea of certain methods of organizing human activity. The additional use of an artificial intelligence computer algorithm provides mere instructions on how to apply the abstract idea because it is a commonplace mathematical algorithm used to apply the exception (MPEP 2106.05 (f) (II)). 
Claim 18 merely recites accessing an approval API to obtain new treatment information associated with one or more symptoms or illnesses that are associated with the medication that the user intends to purchase based on a set of filter rules, and notifying the user of the new treatment information. The claim as a whole provides mere instructions on how the abstract idea laid out in claim 1 is to be applied.
Claim 19 merely recites drug supply chain intermediary API to obtain updated price information associated with the provided medication information based on a set of chronic-use rules, and notifying the user of a price change based on the updated price information and a set of trend rules. The claim as a whole provides mere instructions on how the abstract idea laid out in claim 1 is to be applied.
Claim 22 merely recites obtaining an emergency request for medical information associated with the user, evaluating the request based on a set of authentication rules, and providing one or more portions of the requested medical information based on the evaluated request. The claim as a whole is mere data gathering, receiving a request and sending a result. 
Claim 23 merely recites evaluating the user selection of the medication purchase option based on a set of adherence rules. The step of evaluating is directed to an abstract idea falling into the grouping of a mental process. Essentially formulating an opinion or making a judgment call. The addition of “a set of adherence rules” just provide instructions on how the mental process is to be performed.
Claim 24 merely recites wherein providing the historical evaluation information to the DDP comprises obfuscating or omitting identification information associated with the user based on a set of anonymizing rules. The claim as a whole provides instructions on how the abstract idea laid out in claim 23 is to be applied. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 11, 25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Iyer (U.S. Pub. No. 20140039911) in view of Rourke (U.S. Pub. No. 20160034668).
Regarding claim 1, Iyer teaches:
A method in a computing system (“method includes a computing device” (abstract)) for improving electronic communication (“sharing discount cards using email, text messaging, and social media outlets” (abstract)) in a healthcare environment comprising a  (“multiple sending and receiving computers can be employed, such as when a patient is a member of a group, such as a group of insured employees, a group of patients sharing similar demographics, and a group of patients utilizing the same pharmacy or healthcare provide” (Paragraph 0010)): 
under control of a first computing device (“multiple sending and receiving computers” (Paragraph 0010)),
receiving an indication of medication that a user intends to purchase (“a user enters a name of a prescription drug or other healthcare service in drug entry field 304” (Paragraph 0087));
 determining and providing medication information associated with the indicated medication (“determine which packages of a given drug users most frequently fill at pharmacies information is used to prioritize the search results and present the user with alternative package (type, dose, quantity) options” (Paragraph 0040) and “input prescription drug and pharmacy information and/or documents and receive drug pricing information and/or documents” (Paragraph 0084));
accessing a drug supply chain intermediary application programming interface ("API") (“access, determine, and display a discounted price by accessing a real-time or clone adjudication system via an API” (Paragraph 0092)) of computing instructions executing (“computer readable/machine-executable instructions” (Paragraph 0055)) on a second computing device distinct from the first computing device (“multiple sending and receiving computers can be employed”(Paragraph 0010)) and operated by a first external third party (“provided by a third party” (Paragraph 0075)) to obtain medication price information based (“The adjudicated discount price is an agreed-upon price between the pharmacy/healthcare provider and the provider of the medical savings application” (Paragraph 0092) and  “electronically accesses (3rd party) pricing and contract adjudication systems to retrieve discounted pricing data” (Paragraph 0019));
 generating a medication price information data object (“retrieve discounted pricing data” (Paragraph 0019)) based on the provided medication information and the obtained medication price information (“based on the identified treatments, health care providers, and costs” (abstract)), the medication price information data object having a plurality of fields that each have one or more values (“FIG. 3F, in addition to selecting a particular local pharmacies 309a, 309b, 309c, 309d and discounted drug price 313, a user can also opt to change the quantity and/or the drug type by selecting quantity/brand button 343 as shown on display 418 of the user device 301 in block S12” (Paragraph 0100) and Figure 3F shows details on medication price data including location, distance from current position, avg. price, etc.), in near real-time (“in real-time” (Paragraph 0079)), 
automatically generating revised medication price information, by revising one or more values of one or more fields in the medication price information data object, based on the revised DDP medication price (Figure 2 shows a module for providing alternative medication options based on a selected drug by the user, the module sorts and displays pricing ranges of each alternative to the user. Illustrated in greater detail in Paragraph 0101); and
(Figure 3F- Shows a list of pharmacy purchasing options with the corresponding prices);
receiving from the user an indication of a selected medication purchase option from the presented medication purchase options (“FIG. 3G also shows Store button 339 that can be selected by a user to store the selected drug and pharmacy information displayed” (Paragraph 0098) and Figure 3F- The drawing shows an indication that the user has made a selection of which pharmacy they would like to purchase from);
accessing a pharmacy API  (“the databases is accessed via an API” (Paragraph 0078)) of computing instructions executing (“computer readable/machine-executable instructions” (Paragraph 0055)) on a fourth computing device distinct from the first computing device (“multiple sending and receiving computers can be employed” (Paragraph 0010)) and operated by a second external third party (“provided by a third party” (Paragraph 0075)) 
but does not teach: 
notifying the DDP system through a third computing device distinct from and external to the first computing device that the user is considering purchasing the medication for the discount price from an entity that is outside of the plan associated with the user and the DDP system;
obtaining a revised DDP medication price from the DDP system based on the notification to the DDP system, the revised DDP medication price indicating a more competitive price than the discount price;
to provide the medication information to a pharmaceutical entity based on the indicated medication purchase option.
However, Rourke teaches:
(Figure 6- elements 624, 626, and 630 show if the intended purchase is outside the users plan and recognizing options to bring the user back into the plan);
obtaining a revised DDP medication price from the DDP system based on the notification to the DDP system, the revised DDP medication price indicating a more competitive price than the discount price (“the current prices are updated whenever a supplier submits a revised list of prices. In other embodiments, the current prices are updated periodically upon receiving bids from a plurality of bidding suppliers” (Paragraph 0106));
to provide the medication information (“electronically receiving a prescription for a patient” (Paragraph 0019)) to a pharmaceutical entity based on the indicated medication purchase option (“the prescription is transmitted to the supplier that submits a winning bid on the bundled package that includes the prescribed healthcare good or service” (Paragraph 0019)).
Iyer and Rourke are both analogous to the claimed invention because they both manage healthcare needs. Therefore, it would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Iyer’s method of receiving an indication of a medication purchase, determining and providing the information related to the medication, accessing a pharmacy to obtain pricing information, creating data in relation to the prices having more than one value, presenting the purchase options and prices, and receiving an indication of a user making a purchase selection to incorporate the teachings of Rourke and notify the system the user has found a cheaper option, and obtain new prices for the medication 

Regarding claim 2, Iyer in view of Rourke teaches the method of claim 1.
Iyer further discloses:
determining the pharmaceutical entity based upon a past purchase of a same medication (“FIG. 3C includes a savings bar 303, a drug entry field 304, a search button 305 and other information and/or advertisements 306 sent from server 151 and shown on display 418 of the user device 301. The other information and/or advertisements 306 sent from server 151 can be identified based upon information in the user profile and saved items database 133, the prescription frequency database 123, the pharmacy claims database 127, the contracted drug database 135, and other databases to which the server 151 has access. The other information can include a history of past prescription drugs searched, a history of past pharmacies patronized, special pricing offers, and the like” (Paragraph 0086))

Regarding claim 11, Iyer in view of Rourke teaches the method of claim 1.
Iyer further discloses:
wherein accessing the drug supply chain intermediary API to obtain medication price information further comprises:
(“Location information provided by a GPS or other location determining circuitry”(Paragraph 0022)) ; and
obtaining medication price information based on the provided medication information (“drug information and the locality into a device of the claimed invention, and the device will present the user with price and location information for healthcare providers offering the prescription drug” (Paragraph 0031)), a geographical region associated with the obtained location information, and a set of filter rules (“geographic location based on the detection of local wireless networks” (Paragraph 0060)).

Regarding claim 23, Iyer in view of Rourke teaches the method of claim 1.
Rourke further discloses:
evaluating the user selection of the medication purchase option based on a set of adherence rules (“the healthcare hub 102 applies a rule engine, performs calculations, and/or performs comparisons to determine if a prescription is being filled by the best or lowest-priced retail pharmacy” (Paragraph 0081)).
Iyer, Rourke and Fotsch are both analogous to the claimed invention because they both manage healthcare needs. Therefore, it would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Iyer in view of Rourke and Fotsch’s method of receiving an indication of a medication purchase, determining and providing information associated with the indicated medication, accessing different pharmacies to obtain prices to include a discounted price, generating medication information prices data points in real-time, notifying the system that the selection is outside the users plan, obtaining a 

Regarding claim 25, Iyer teaches:
A computing system (“computer systems” (Paragraph 0002)) for improving electronic communication (“sharing discount cards using email, text messaging, and social media outlets” (abstract)) in a healthcare environment comprising a plurality of heterogeneous computing devices (“multiple sending and receiving computers can be employed, such as when a patient is a member of a group, such as a group of insured employees, a group of patients sharing similar demographics, and a group of patients utilizing the same pharmacy or healthcare provide” (Paragraph 0010)), comprising:
a processor (“processor” (Paragraph 0051));
a memory (“a memory” (Paragraph 0051));
a healthcare advisor module that is stored in the memory and that is configured, when executed by the processor, to:
receive from a computing device (“multiple sending and receiving computers can be employed”(Paragraph 0010)) associated with a user an indication of a medication that the user intends to purchase (“a user enters a name of a prescription drug or other healthcare service in drug entry field 304” (Paragraph 0087));
 (“determine which packages of a given drug users most frequently fill at pharmacies information is used to prioritize the search results and present the user with alternative package (type, dose, quantity) options” (Paragraph 0040) and “input prescription drug and pharmacy information and/or documents and receive drug pricing information and/or documents” (Paragraph 0084));
access a discount drug provider application programming interface ("API") (“access, determine, and display a discounted price by accessing a real-time or clone adjudication system via an API” (Paragraph 0092)) by electronically communicating with a drug discount program operated computing system (“multiple sending and receiving computers can be employed”(Paragraph 0010)) to obtain medication price information based on the provided medication information, the obtained medication price information including a discount price associated with purchase of the medication from a discount drug provider and a discount drug provider ("DDP") medication price associated with an insurance plan that is associated with the user and a DDP system (“The adjudicated discount price is an agreed-upon price between the pharmacy/healthcare provider and the provider of the medical savings application” (Paragraph 0092) and “electronically accesses (3rd party) pricing and contract adjudication systems to retrieve discounted pricing data” (Paragraph 0019));
 generate a medication price information data object (“retrieve discounted pricing data” (Paragraph 0019)) based on the provided medication information and the obtained medication price information (“based on the identified treatments, health care providers, and costs” (abstract)), the medication price information data object having a (“FIG. 3F, in addition to selecting a particular local pharmacies 309a, 309b, 309c, 309d and discounted drug price 313, a user can also opt to change the quantity and/or the drug type by selecting quantity/brand button 343 as shown on display 418 of the user device 301 in block S12” (Paragraph 0100) and Figure 3F shows details on medication price data including location, distance from current position, avg. price, etc.); 
automatically generate and provide in near real-time revised medication price information by revising one or more values of one or more fields in the medication price information data object based on the revised DDP medication price (Figure 2 shows a module for providing alternative medication options based on a selected drug by the user, the module sorts and displays pricing ranges of each alternative to the user. Illustrated in greater detail in Paragraph 0101;
 provide medication purchase options to the user based on the generated revised medication price information and the determined target entity (Figure 3F- Shows a list of pharmacy purchasing options with the corresponding prices);
receive from the user an indication of a selected medication purchase option from the presented medication purchase options (“FIG. 3G also shows Store button 339 that can be selected by a user to store the selected drug and pharmacy information displayed” (Paragraph 0098) and Figure 3F- The drawing shows an indication that the user has made a selection of which pharmacy they would like to purchase from); and
access a pharmacy API (“the databases is accessed via an API” (Paragraph 0078)) by electronically communicating with a pharmacy operated computing system 
But does not teach:

obtain a revised DDP medication price in near real-time from the DDP system based on the sent notification;
to provide the medication information to a pharmaceutical entity based on the indicated medication purchase option.
However, Rourke teaches:
medication price information data object having a plurality of fields that each have one or more values (“drug pricing data comprising current drug prices at a plurality of participating pharmacies” (Paragraph 0028))
electronically send a notification to the system by electronically communicating with a computing device associated with the DDP system that the user is considering purchasing the medication for the discount price from an entity that is outside of the insurance plan associated with the user and the DDP system (Figure 6- elements 624, 626, and 630 show if the intended purchase is outside the users plan and recognizing options to bring the user back into the plan);
obtain a revised DDP medication price in near real-time from the DDP system based on the sent notification (“the current prices are updated whenever a supplier submits a revised list of prices. In other embodiments, the current prices are updated periodically upon receiving bids from a plurality of bidding suppliers” (Paragraph 0106));
(“electronically receiving a prescription for a patient” (Paragraph 0019)) to a pharmaceutical entity based on the indicated medication purchase option (“the prescription is transmitted to the supplier that submits a winning bid on the bundled package that includes the prescribed healthcare good or service” (Paragraph 0019)).
Iyer and Rourke are both analogous to the claimed invention because they both manage healthcare needs. Therefore, it would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Iyer’s method of receiving an indication of a medication purchase, determining and providing the information related to the medication, accessing a pharmacy to obtain pricing information, creating data in relation to the prices having more than one value, presenting the purchase options and prices, and receiving an indication of a user making a purchase selection to incorporate the teachings of Rourke and notify the system the user has found a cheaper option, and obtain new prices for the medication and provide the medication information for the intended purchase. The addition of notifying the system the user has found a cheaper option, and obtaining new prices for the medication and providing the medication information for the intended purchase would “create new opportunities for distributing prescriptions to suppliers for fulfillment and new opportunities for delivering prescriptions and health-related content to patients” (Paragraph 0007). 

Regarding claim 27, Iyer teaches:
A computer-readable storage medium containing instructions (“computer readable/machine-executable instructions” (Paragraph 0055)) for controlling a computer processor to perform a method (“processor 420 can provide processing capability to execute an operating system, run various applications, execute machine readable and executable instructions stored in system memory 422 and/or provide processing for one or more of the techniques described in this disclosure” (Paragraph 0054)) comprising:
 under control of a first computing device (“multiple sending and receiving computers can be employed”(Paragraph 0010)),
receiving an indication of medication that a user intends to purchase (“a user enters a name of a prescription drug or other healthcare service in drug entry field 304” (Paragraph 0087)); 
determining and providing medication information associated with the indicated medication (“determine which packages of a given drug users most frequently fill at pharmacies information is used to prioritize the search results and present the user with alternative package (type, dose, quantity) options” (Paragraph 0040) and “input prescription drug and pharmacy information and/or documents and receive drug pricing information and/or documents” (Paragraph 0084));
accessing a drug supply chain intermediary application programming interface ("API") (“access, determine, and display a discounted price by accessing a real-time or clone adjudication system via an API” (Paragraph 0092)) of computing instructions executing on a second computing device distinct from the first computing device (“multiple sending and receiving computers can be employed”(Paragraph 0010))and operated by a first external third party (“provided by a third party” (Paragraph 0075)) to obtain medication price information based on the provided medication information, the obtained medication price information including a discount price associated with purchase of the medication from one or more drug supply chain intermediaries and a discount drug provider ("DDP") medication price associated  (“The adjudicated discount price is an agreed-upon price between the pharmacy/healthcare provider and the provider of the medical savings application” (Paragraph 0092) and  “electronically accesses (3rd party) pricing and contract adjudication systems to retrieve discounted pricing data” (Paragraph 0019));
 generating a medication price information data object (“retrieve discounted pricing data” (Paragraph 0019)) based on the provided medication information and the obtained medication price information (“based on the identified treatments, health care providers, and costs” (abstract)), the medication price information data object having a plurality of fields that each have one or more values (“FIG. 3F, in addition to selecting a particular local pharmacies 309a, 309b, 309c, 309d and discounted drug price 313, a user can also opt to change the quantity and/or the drug type by selecting quantity/brand button 343 as shown on display 418 of the user device 301 in block S12” (Paragraph 0100) and Figure 3F shows details on medication price data including location, distance from current position, avg. price, etc.), in near real-time (“in real-time” (Paragraph 0079)), 
automatically generating revised medication price information, by revising one or more values of one or more fields in the medication price information data object, based on the revised DDP medication price (Figure 2 shows a module for providing alternative medication options based on a selected drug by the user, the module sorts and displays pricing ranges of each alternative to the user. Illustrated in greater detail in Paragraph 0101), and
 presenting medication purchase options to the user based on the generated revised medication price information and the determined target entity (Figure 3F- Shows a list of pharmacy purchasing options with the corresponding prices); 
 (“FIG. 3G also shows Store button 339 that can be selected by a user to store the selected drug and pharmacy information displayed” (Paragraph 0098) and Figure 3F- The drawing shows an indication that the user has made a selection of which pharmacy they would like to purchase from);
accessing a pharmacy API (“the databases is accessed via an API” (Paragraph 0078)) of computing instructions executing (“computer readable/machine-executable instructions” (Paragraph 0055)) on a fourth computing device distinct from the first computing device (“multiple sending and receiving computers can be employed” (Paragraph 0010)) and operated by a second external third party (“provided by a third party” (Paragraph 0075))
But does not teach: 
notifying the DDP system through a third computing device distinct from and external to the first computing device that the user is considering purchasing the medication for the discount price from an entity that is outside of the plan associated with the user and the DDP system;
 obtaining a revised DDP medication price from the DDP system based on the notification to the DDP system, the revised DDP medication price indicating a more competitive price than the discount price;
to provide the medication information to a pharmaceutical entity based on the indicated medication purchase option.
However, Rourke teaches:
the medication price information data object having a plurality of fields that each have one or more values (“drug pricing data comprising current drug prices at a plurality of participating pharmacies” (Paragraph 0028))
 (Figure 6- elements 624, 626, and 630 show if the intended purchase is outside the users plan and recognizing options to bring the user back into the plan);
 obtaining a revised DDP medication price from the DDP system based on the notification to the DDP system, the revised DDP medication price indicating a more competitive price than the discount price (“the current prices are updated whenever a supplier submits a revised list of prices. In other embodiments, the current prices are updated periodically upon receiving bids from a plurality of bidding suppliers” (Paragraph 0106));
to provide the medication information (“electronically receiving a prescription for a patient” (Paragraph 0019)) to a pharmaceutical entity based on the indicated medication purchase option (“the prescription is transmitted to the supplier that submits a winning bid on the bundled package that includes the prescribed healthcare good or service” (Paragraph 0019)).
Iyer and Rourke are both analogous to the claimed invention because they both manage healthcare needs. Therefore, it would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Iyer’s method of receiving an indication of a medication purchase, determining and providing the information related to the medication, accessing a pharmacy to obtain pricing information, creating data in relation to the prices having more than one value, presenting the purchase options and prices, and receiving an indication of a user making a purchase selection to incorporate the teachings of Rourke and notify the system the user has found a cheaper option, and obtain new prices for the medication . 
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Iyer (U.S. Pub. No. 20140039911) in view of Rourke (U.S. Pub. No. 20160034668) in further view of Akinwale (U.S. Pat. No. 11,011,259).
Regarding claim 3, Iyer in view of Rourke teaches the method of claim 1.
While Iyer in view of Rourke teaches the method of claim 1, but does not disclose:
wherein determining the medication information associated with the medication that the user intends to purchase comprises generating the medication information based on an image of a prescription or a medication label.
However, Akinwale teaches:
wherein determining the medication information associated with the medication that the user intends to purchase comprises generating the medication information based on an image of a prescription or a medication label (“input device 130, such as a keyboard, mouse, barcode scanner, RFID reader, NFC reader, image scanner, memory slot, or other information input device capable of inputting information (e.g., prescription information) into pharmacy computer 100” (Col. 6, Lines 56-60)). 
Iyer, Rourke, and Akinwale are all analogous to the claimed invention because they all manage healthcare needs. Therefore, it would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Iyer in view of Rourke’s 

Regarding claim 4, Iyer in view of Rourke in further view of Akinwale teaches the method of claim 3.
Akinwale further discloses:
 obtaining a set of pre-processing rules (Figures 5-7: show examples of pre-processing rules);
obtaining a set of word- or character-recognition rules (“applying one or more translation rules” (Col. 1, Line 67-Col. 2, Line 1)),
 capturing an image of the prescription or the medication label  (“input device 130, such as a keyboard, mouse, barcode scanner, RFID reader, NFC reader, image scanner, memory slot, or other information input device capable of inputting information (e.g., prescription information) into pharmacy computer 100” (Col. 6, Lines 56-60)).
generating an intermediate image by evaluating the captured image against the set of pre-processing rules (“analyze the eRx information in view of various rules” (Col. 8 Lines 14-15)); and
generating the medication information (“producing a label in a standardized format that includes medication information”( Col.2 Lines 1-3)) by evaluating the intermediate image against the set of word- or character-recognition rules (“analyzing information included in the prescription, applying one or more translation rules to the analyzed information” (Col.1, Lines 66-67 & Col.2 Line 1)).
Iyer, Rourke, and Akinwale are all analogous to the claimed invention because they all manage healthcare needs. Therefore, it would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Iyer in view of Rourke’s method of receiving an indication of a medication purchase, determining and providing information associated with the indicated medication, accessing different pharmacies to obtain prices to include a discounted price, generating medication information prices data points in real-time, notifying the system that the selection is outside the users plan, obtaining a revised discount price, generating new medication information, presenting the offers to the user, receiving a purchase selection for the presented offers, and providing the medication information, created based on images of the medication, to the pharmacy for filling to incorporate the teachings of Akinwale and apply rules both pre-processing and word recognition to the images to determine medication information. The addition of applying both pre-processing and word recognition to the images to determine medication information would aid in “providing .

Claims 5, 7, 12, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Iyer (U.S. Pub. No. 20140039911) in view of Rourke (U.S. Pub. No. 20160034668) in further view of Mayaud (U.S. Pub. No. 20020042726).
Regarding claim 5, Iyer in view of Rourke teaches the method of claim 1.
While Iyer in view of Rourke teaches the method of claim 1, but does not disclose:
wherein providing the medication information associated with the medication that the user intends to purchase comprises
i) comparing the medication information to historical medication information associated with the user based on a set of interaction or reaction rules including rules that review historical adverse effects that the user experienced based on similar medication or rules that determine if the user is currently taking other medication that could adversely interact with the medication,
ii) generating an alert based on detecting one or more medication conflicts associated with the comparison based on a set of severity rules, and
iii) identifying one or more medication alternatives.
However, Mayaud teaches:
i) comparing the medication information to historical medication information associated with the user based on a set of interaction or reaction rules including rules that review historical adverse effects that the user experienced based on similar medication or rules that determine if the user is currently taking other medication that could adversely interact with the medication (“system can review the patient's history in relation to the selected drug and alert the physician to any relevant allergies, one-on-one drug interactions or, if appropriate, multiple drug interactions” (Paragraph 0275)),
ii) generating an alert based on detecting one or more medication conflicts associated with the comparison based on a set of severity rules (“alerts can be used to notify the physician of drug interactions, treatment warnings” (Paragraph 0224)), and
iii) identifying one or more medication alternatives (“suggestions for more appropriate alternative therapies” (Paragraph 0224)).
Iyer, Rourke, and Mayaud are all analogous to the claimed invention because they all manage healthcare needs. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of the claimed invention to have modified Iyer in view of Rourke’s method of receiving an indication of a medication purchase, determining and providing information associated with the indicated medication, accessing different pharmacies to obtain prices to include a discounted price, generating medication information prices data points in real-time, notifying the system that the selection is outside the users plan, obtaining a revised discount price, generating new medication information, presenting the offers to the user, receiving a purchase selection for the presented offers, and providing the medication information to the pharmacy for filling to incorporate the teachings of Mayaud and compare current medication information to historical medication information based on interactions, generating an alert when a conflict is encountered, and identify an alternative medication. The addition of comparing current medication information to historical medication information based on interactions, generating an alert when a conflict is encountered, and identifying an alternative medication would “permit enhancement of the quality of prescribing decisions” (abstract).


While Iyer in view of Rourke teaches the method of claim 1, but does not disclose:
wherein the providing the medication information associated with the medication that the user intends to purchase further comprises:
providing the one or more recommended medication alternatives to a medical provider that prescribed the medication associated with the medication information based on a set of replacement rules;
providing alternative medication information; and
replacing the medication information with the alternative medication based on a set of dosage rules. 
However, Mayaud teaches:
wherein the providing the medication information associated with the medication that the user intends to purchase further comprises:
providing the one or more recommended medication alternatives (“More than one alternative drug may be offered” (Paragraph 0275)) to a medical provider that prescribed the medication associated with the medication information (“bringing new drug information to physicians at a critical moment of need, when creating a prescription” (Paragraph 0272)) based on a set of replacement rules (“provide cost-effective routes to rule in or rule out specific diagnoses” (Paragraph 0355));
providing alternative medication information (“physician user may choose to display a screen of drug information regarding the alternative drug or any other drug” (Paragraph 0275)); and
(“Quick treatment substitutions are made possible by the system's presentation of available alternative therapies” (Paragraph 0286)) based on a set of dosage rules (“prescribing information resources that are brought to the point of care” (Paragraph 0256)).
Iyer, Rourke, and Mayaud are all analogous to the claimed invention because they all manage healthcare needs. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of the claimed invention to have modified Iyer in view of Rourke’s method of receiving an indication of a medication purchase, determining and providing information associated with the indicated medication, accessing different pharmacies to obtain prices to include a discounted price, generating medication information prices data points in real-time, notifying the system that the selection is outside the users plan, obtaining a revised discount price, generating new medication information, presenting the offers to the user, receiving a purchase selection for the presented offers, and providing the medication information to the pharmacy for filling to incorporate the teachings of Mayaud and provide medication alternatives to a prescriber based on medication information and replacement rules, provide the alternative information for the new drug, and replace the medication information with the alternative based on dosing.  The addition of providing medication alternatives to a prescriber based on medication information and replacement rules, providing the alternative information for the new drug, and replacing the medication information with the alternative based on dosing would allow “physician prescribers to effectively receive education and training at the point of care” (Paragraph 0274).

Regarding claim 12, Iyer in view of Rourke teaches the method of claim 1.

wherein identification information associated with the user is obfuscated or omitted from the notification to the PBM based on a set of anonymizing rules
However, Mayaud teaches:
wherein identification information associated with the user is obfuscated or omitted from the notification  to the PBM based on a set of anonymizing rules (“the historical record may be rendered patient-anonymous by stripping the data of recognizable patient identifiers, or aggregating the data” (Paragraph 0143)).
Iyer, Rourke, and Mayaud are all analogous to the claimed invention because they all manage healthcare needs. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of the claimed invention to have modified Iyer in view of Rourke’s method of receiving an indication of a medication purchase, determining and providing information associated with the indicated medication, accessing different pharmacies to obtain prices to include a discounted price, generating medication information prices data points in real-time, notifying the system that the selection is outside the users plan, obtaining a revised discount price, generating new medication information, presenting the offers to the user, receiving a purchase selection for the presented offers, and providing the medication information to the pharmacy for filling to incorporate the teachings of Mayaud and omit identification information associated with the user. The addition of omitted identification information associated with the used assist in “controlling access to patient-related data in accordance with a patient's previously, or currently expressed wishes” (Paragraph 0143).

Regarding claim 24, Iyer in view of Rourke teaches the method of claim 23.

wherein providing the historical evaluation information to the DDP comprises obfuscating or omitting identification information associated with the user based on a set of anonymizing rules.
However, Mayaud teaches:
wherein providing the historical evaluation information to the DDP comprises obfuscating or omitting identification information associated with the user  based on a set of anonymizing rules(“the historical record may be rendered patient-anonymous by stripping the data of recognizable patient identifiers, or aggregating the data” (Paragraph 0143)).
Iyer, Rourke, and Mayaud are all analogous to the claimed invention because they all manage healthcare needs. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of the claimed invention to have modified Iyer in view of Rourke’s method of receiving an indication of a medication purchase, determining and providing information associated with the indicated medication, accessing different pharmacies to obtain prices to include a discounted price, generating medication information prices data points in real-time, notifying the system that the selection is outside the users plan, obtaining a revised discount price, generating new medication information, presenting the offers to the user, receiving a purchase selection for the presented offers, and providing the medication information to the pharmacy for filling to incorporate the teachings of Mayaud and omit identification information associated with the user. The addition of omitted identification information associated with the used assist in “controlling access to patient-related data in accordance with a patient's previously, or currently expressed wishes” (Paragraph 0143).

s 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Iyer (U.S. Pub. No. 20140039911) in view of Rourke (U.S. Pub. No. 20160034668) in further view of Helgason (U.S. Pub. No. 20030146942).
Regarding claim 8, Iyer in view of Rourke teaches the method of claim 1.
Iyer further discloses:
selecting one or more medical providers based on a set of selection rules and the one or more candidate illnesses (“method provides a directory of local healthcare providers and care facilities that users organize by a unique taxonomy to enable users to find the most appropriate nearby care options and/or facilities” (Paragraph 0013)).
But does not disclose:
generating an image of a body;
obtaining a user selection of a portion of the image of the body;
 obtaining symptom information associated with the selected portion of the image of the body;
generating one or more candidate illnesses associated with the symptom information and the selected portion of the image of the body based on a set of diagnosis rules;
However Helgason teaches:
generating an image of a body (“A computer 2 provides a graphical user interface on a touchscreen 4 and accepts input from the screen 4” (Paragraph 0052), “The graphical user interface (GUI) can include an image of a body, from which a user can select a body part for examination” (Paragraph 0014));
obtaining a user selection of a portion of the image of the body (“The GUI includes an image of a body, from which a user can select a body part for examination” (abstract));
(Figure 4 shows an on-screen selection for symptoms related to the portion of the body they initially selected); 
generating one or more candidate illnesses associated with the symptom information and the selected portion of the image of the body based on a set of diagnosis rules (“using all data entered by clinical staff, as well as older data available from an EMR system, to suggest relevant examinations, tests and possible differential diagnoses, i.e., a list of likely diseases given a patient's age, medical history, symptoms, etc” (Paragraph 0008));
Iyer, Rourke, and Helgason are all analogous to the claimed invention because they all manage healthcare needs. Therefore, it would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Iyer in view of Rourke’s method of receiving an indication of a medication purchase, determining and providing information associated with the indicated medication, accessing different pharmacies to obtain prices to include a discounted price, generating medication information prices data points in real-time, notifying the system that the selection is outside the users plan, obtaining a revised discount price, generating new medication information, presenting the offers to the user, receiving a purchase selection for the presented offers, and providing the medication information to the pharmacy for filling to incorporate the teachings of Helgason and generate an image of the body, obtain a user selection of a portion of the body, obtain symptoms associated with the selected portion of the body, and generate illness information associated with the symptoms. The addition of generating an image of the body, obtain a user selection of a portion of the body, obtain symptoms associated with the selected portion of the body, and generate illnesses associated with the symptom information would “aid the physician by simplifying and speeding 

Regarding claim 9, Iyer in view of Rourke in further view of Helgason teaches the method of claim 8.
Iyer further discloses:
obtaining location information associated with the user  based on a set of locator rules (“Location information provided by a GPS or other location determining circuitry can be loaded onto the handheld device to determine a location of interest” (Paragraph 0022)); and
But does not disclose:
generating the one or more candidate illnesses based on an analysis of the obtained symptom information associated with the selected portion of the image of the body based on the obtained symptom or illness statistical information and a set of correlation rules.
Helgason further discloses:
generating the one or more candidate illnesses based on an analysis of the obtained symptom information associated with the selected portion of the image of the body based on the obtained symptom or illness statistical information and a set of correlation rules (“using all data entered by clinical staff, as well as older data available from an EMR system, to suggest relevant examinations, tests and possible differential diagnoses, i.e., a list of likely diseases given a patient's age, medical history, symptoms, etc” (Paragraph 0008)) .
Iyer, Rourke, and Helgason are all analogous to the claimed invention because they all manage healthcare needs. Therefore, it would have been obvious to someone of ordinary skill in .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Iyer (U.S. Pub. No. 20140039911) in view of Rourke (U.S. Pub. No. 20160034668) in further view of Fotsch (U.S. Patent No. 11,127,490).
	Regarding claim 13, Iyer in view of Rourke teaches the method of claim 1.
	Iyer further discloses:
displaying the medication purchase options comprises (Figure 3F- shows different locations where a specific medication can be purchased and the prices at each location.)
But does not disclose:

analyzing insurance plan information associated with the insurance plan associated with the user and the PBM based on a set of threshold rules; and
recommending one or more medication purchase options in the displayed medication purchase options based on a set of modeling rules.
However, Fotsch discloses:
analyzing historical medication information associated with the user (“provide an analysis of existing medications taken by a patient” (Col. 16, Lines 26-27)) based on a set of filter rules (“configured to exclude Acute Care Medications from the DSR, determined, for each Existing Medication, if the medication is classified as an Acute Care or Chronic Care Medication, excluded/filtered any Existing Medications identified as Acute Care from the DSR” (Col. 27, Lines 48-53)); 
analyzing insurance plan information associated with the insurance plan associated with the user and the PBM (“(cost control can identify the medical benefit plan/Payer (e.g. Florida Blue), or pharmacy benefit manager (e.g. PBM2) of the Patient and can therefore deliver to the DSR Engine all, some, of the following data: Medical Benefit—Payer Name/ID; Medication Benefit—Member ID; Pharmacy Benefit—BIN Number, Pharmacy Benefit—Processor Control Number, Pharmacy Benefit—Group ID, and Pharmacy Benefit—Cardholder ID” (Col. 23, Lines 24-32)) based on a set of threshold rules (“rules specific to the payer may include minimum threshold amounts to present the alternative medication for one or more of: patient cost savings and total savings” (Col. 15, Lines 31-33)); and
(“provide cost-optimized medication and pharmacy alternatives options for existing prescriptions to Prescribers” (Col. 3 Lines 17-18)) based on a set of modeling rules (“may also include rules-based patient financial incentives, reimbursement or rewards (referred to generically herein as incentive credits or, equivalently, as incentive rewards) in order to incentivize the patient and Prescriber to select a lower cost medications meeting rules-based criterion which may be modified or set by a Payer associated with a particular patient” (Col. 3, Lines 27-33), Figure 2 shows this process through elements 180, 182, and 184).
Iyer, Rourke, and Fotsch are all analogous to the claimed invention because they all manage healthcare needs. Therefore, it would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Iyer in view of Rourke and Fotsch’s method of receiving an indication of a medication purchase, determining and providing information associated with the indicated medication, accessing different pharmacies to obtain prices to include a discounted price, generating medication information prices data points in real-time, notifying the system that the selection is outside the users plan, obtaining a revised discount price, generating new medication information, presenting the offers to the user, receiving a purchase selection for the presented offers, and providing the medication information to the pharmacy for filling to further incorporate the teachings of Fotsch and analyze historical medication information associated with the user, analyze insurance information associated with the user, and recommend medication purchase options. The addition of analyzing historical medication information associated with the user, analyzing insurance information associated .

Claim 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Iyer (U.S. Pub. No. 20140039911) in view of Rourke (U.S. Pub. No. 20160034668) in further view of Fotsch (U.S. Patent No. 11,127,490) and Loscutoff (U.S. Pub. No. 20200098456).
Regarding claim 14, Iyer in view of Rourke in further view of Fotsch teaches the method of claim 13.
Fotsch further discloses:
wherein the set of filter rules (“rank-ordering the therapeutically equivalent alternative medications prior to collecting the cost, based upon rules specific to a Payer” (Col. 8, Lines 47-49)) are used to drive an artificial intelligence computer algorithm that determines typical annual medication or healthcare consumption of the user (“calculates “Aggregated Annual Patient Saving” (Col. 32, Lines 39-40)).
Iyer, Rourke, and Fotsch are all analogous to the claimed invention because they all manage healthcare needs. Therefore, it would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Iyer in view of Rourke and Fotsch’s method of receiving an indication of a medication purchase, determining and providing information associated with the indicated medication, accessing different pharmacies to obtain prices to include a discounted price, generating medication information prices data points in real-time, notifying the system that the selection is outside the users plan, obtaining a revised discount price, generating new medication information, presenting the offers to the user, receiving a purchase selection for the presented offers, and providing the medication information 
But does not disclose:
used to drive an artificial intelligence computer algorithm
However, Loscutoff teaches:
 used to drive an artificial intelligence computer algorithm (“machine learning component(s) 130 may execute one or more algorithms (e.g., decision trees, artificial neural networks, association rule learning, or any other machine learning algorithm)” (Paragraph 0032)).
Iyer, Rourke, Fotsch, and Loscutoff are all analogous to the claimed invention because they all manage healthcare needs. Therefore, it would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Iyer in view of Rourke and Fotsch’s method of receiving an indication of a medication purchase, determining and providing information associated with the indicated medication, accessing different pharmacies to obtain prices to include a discounted price, generating medication information prices data points in real-time, notifying the system that the selection is outside the users plan, obtaining a revised discount price, generating new medication information, presenting the offers to the user, receiving a purchase selection for the presented offers, and providing the medication information to the pharmacy for filling to further incorporate the teachings of Loscutoff and use rules to drive an artificial intelligence computer algorithm. The addition of rules driving an 

Regarding claim 15, Iyer in view of Rourke and Fotsch in further view of Loscutoff teaches the method of claim 13.
Iyer further discloses:
That recommends medication purchase options (Figure 3F displays to the user purchase options as well as allows them to change the quantity and/or the drug type by selecting quantity/brand button).
But does not disclose:
wherein the set of modeling rules are used to drive an artificial intelligence computer algorithm
However, Loscutoff discloses:
wherein the set of modeling rules are used to drive an artificial intelligence computer algorithm (“machine learning component(s) 130 may execute one or more algorithms (e.g., decision trees, artificial neural networks, association rule learning, or any other machine learning algorithm)” (Paragraph 0032)).
Iyer, Rourke, Fotsch, and Loscutoff are all analogous to the claimed invention because they all manage healthcare needs. Therefore, it would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Iyer in view of Rourke and Fotsch’s method of receiving an indication of a medication purchase, determining and providing information associated with the indicated medication, accessing different .

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Iyer (U.S. Pub. No. 20140039911) in view of Rourke (U.S. Pub. No. 20160034668) in further view of Francois (U.S. Pub. No. 20170262604).
Regarding claim 18, Iyer in view of Rourke teaches the method of claim 1. 
Iyer further discloses:
	medication that the user intends to purchase based on a set of filter rules (“selecting quantity/brand button 343, options to filter FIG. 3L is shown on display 418 of the user device using filtering logic module” (Paragraph 0100))
	But does not disclose:
	accessing an approval API to obtain new treatment information associated with one or more symptoms or illnesses that are associated with the
	notifying the user of the new treatment information.
	However, Francois teaches:
(“accessing a T-plan” (Paragraph 0353)) to obtain new treatment information (“new T-plan may be assigned” (Paragraph 0354)) associated with one or more symptoms or illnesses that are associated with the (“obtain health data comprising symptom data, physiological data, behavioral data, environmental data, or any combination thereof, determine a course of action to manage the condition based at least in part on the health data” (Paragraph 0011))
	notifying the user of the new treatment information (“notifications or directions to the patient regarding management of the condition” (Paragraph 0100)).
Iyer, Rourke, and Francois are all analogous to the claimed invention because they all manage healthcare needs. Therefore, it would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Iyer in view of Rourke’s method of receiving an indication of a medication purchase, determining and providing information associated with the indicated medication, accessing different pharmacies to obtain prices to include a discounted price, generating medication information prices data points in real-time, notifying the system that the selection is outside the users plan, obtaining a revised discount price, generating new medication information, presenting the offers to the user, receiving a purchase selection for the presented offers, and providing the medication information to the pharmacy for filling to incorporate the teachings of Francois and access an API to obtain new treatment information associated with symptoms and notify the user of the treatment information. The addition of accessing an API to obtain new treatment information associated with symptoms and notifying the user of the treatment information would allow the patient to be informed of any changes to their treatment and the provider to track a user’s adherence to new treatment plans.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Iyer (U.S. Pub. No. 20140039911) in view of Rourke (U.S. Pub. No. 20160034668) in further view of Bezdek (U.S. Pat. No. 8,712,797).
Regarding claim 19, Iyer in view of Rourke teaches the method of claim 1.
While Iyer in view of Rourke teaches the method of claim 1, but does not disclose:
drug supply chain intermediary API to obtain updated price information associated with the provided medication information based on a set of chronic-use rules; and
notifying the user of a price change based on the updated price information and a set of trend rules.
However, Bezdek teaches: 
drug supply chain intermediary API to obtain updated price information associated with the provided medication information based on a set of chronic-use rules (“obtain drug pricing information through the API, e.g., on a daily basis or as requested. In another example, the system 200 can obtain the AWP from a third party source, e.g., on a weekly basis. The system 200 may also receive new pricing rules or updates to pricing rules periodically (e.g., every month)” (Col. 12, Lines 64-67 & Col.13, Lines 1-3)); and
notifying the user of a price change (“providing price alerts” (Col. 23, Lines 63-64)) based on the updated price information and a set of trend rules (“The system 200 may also receive new pricing rules or updates to pricing rules periodically (e.g., every month)” ( Col.13, Lines 1-3)).
Iyer, Rourke, and Bezdek are all analogous to the claimed invention because they all manage healthcare needs. Therefore, it would have been obvious to someone of ordinary skill in . 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Iyer (U.S. Pub. No. 20140039911) in view of Rourke (U.S. Pub. No. 20160034668) in further view of Felsher (U.S. Pub. No. 20100241595).
Regarding claim 22, Iyer in view of Rourke teaches the method of claim 1.
While Iyer in view of Rourke teaches the method of claim 1, but does not disclose:
obtaining an emergency request for medical information associated with the user;
evaluating the request based on a set of authentication rules; and
providing one or more portions of the requested medical information based on the evaluated request.
However, Felsher teaches:
 (“meet emergency requests” (Paragraph 0216)) for medical information associated with the user (“authorized access to medical information concerning an individual” (Paragraph 0082));
evaluating the request based on a set of authentication rules (“predetermined set of access rules” (Paragraph 0066)); and
providing one or more portions of the requested medical information based on the evaluated request (“providing access to the patient data from one of the caregiver computers responsive to a predetermined set of access rules” (Paragraph 0066)).
Iyer, Rourke, and Felsher are all analogous to the claimed invention because they all manage healthcare needs. Therefore, it would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Iyer in view of Rourke’s method of receiving an indication of a medication purchase, determining and providing information associated with the indicated medication, accessing different pharmacies to obtain prices to include a discounted price, generating medication information prices data points in real-time, notifying the system that the selection is outside the users plan, obtaining a revised discount price, generating new medication information, presenting the offers to the user, receiving a purchase selection for the presented offers, and providing the medication information to the pharmacy for filling to incorporate the teachings of Felsher and obtain an emergency request for medical information for a user, evaluate the request based on rules, and providing a portion of the information to the requester. The addition of obtaining an emergency request for medical information for a user, evaluating the request based on rules, and providing a portion of the information to the requester would “prevent the unauthorized distribution of personal information” (Paragraph 0182). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TATYANA N GRANT whose telephone number is (571)272-8067. The examiner can normally be reached Monday-Thursday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




                                                                                                                                                                                                 
/EVANGELINE BARR/Primary Examiner, Art Unit 3626